 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Leonard Turner,                                  No. CV-16-00800-TUC-JGZ (JR)
10                  Petitioner,                        ORDER
11    v.
12    Charles L. Ryan, et al.,
13                  Respondents.
14
15
16          Pending before the Court is Magistrate Judge Jacqueline Rateau’s Report and

17   Recommendation that the Court deny Petitioner’s Amended Petition for Writ of Habeas
18   Corpus pursuant to 28 U.S.C. § 2254. (Doc. 28.) Petitioner has filed an objection to the

19   report. (Doc. 29.) Respondents did not file a response.

20          Having considered the Report and Recommendation and the arguments raised in
21   Petitioner’s Objection, the Court will overrule Petitioner’s Objection and adopt Magistrate
22   Judge Rateau’s Recommendation to deny the Petition.

23   I.     Background

24          Following a jury trial, Petitioner was convicted of criminal damage and four counts

25   of aggravated driving under the influence of an intoxicant.1 In the pending Amended

26   Petition for Writ of Habeas Corpus, Petitioner seeks relief on eight grounds: (1) the
27          1
             The full factual and procedural history of this case are set forth in the Magistrate
28   Judge’s Report and Recommendation. (Doc. 28.)
 1   warrantless blood draw constituted an illegal search and seizure; (2) his counsel was
 2   ineffective due to a conflict of interest, and because he did not meet with Petitioner, file
 3   motions, challenge video and audio evidence, call a “star” witness at trial, prepare for trial,
 4   or present a sufficient defense; (3) the trial court abused its discretion in denying Petitioner
 5   new counsel; (4) the chain of custody for Petitioner’s blood sample was incomplete; (5) his
 6   counsel was ineffective for failing to request a mitigation hearing; (6) the trial court abused
 7   its discretion by using Petitioner’s prior convictions to enhance his sentence; (7) the
 8   charges were duplicitous; and (8) his counsel was ineffective, the prosecutor engaged in
 9   misconduct, and there were due process violations concerning juror bias. (Doc. 11.)
10          The Magistrate Judge concluded Grounds 1, 2, 4, and 7 were procedurally defaulted
11   because Petitioner failed to raise the claims on direct appeal,2 and Grounds 3, 6, and part
12   of Ground 8, were procedurally defaulted because Petitioner failed to fairly present the
13   basis for these claims to the state court. The Magistrate Judge further concluded that
14   Petitioner failed to establish that a miscarriage of justice would result from the denial of
15   review. The Magistrate Judge recommended denial of Ground 5 and a portion of Ground
16   8 on the merits.
17          In his Objection, Petitioner concedes that he failed to exhaust grounds 1, 2, 3, 4, 6,
18   7 and part of 8, but argues that his procedural default should be excused because he
19   “professed his innocence from the very beginning” of the case and because he can show
20   cause for the default. (Doc. 29 at 8.)3 Petitioner also argues that he did not raise his
21          2
              In reaching this conclusion, the Magistrate Judge rejected Respondents’ argument
22   that Grounds 1, 2, 4, and 7 and part of Ground 8 were procedurally defaulted because
23   Petitioner’s petition for appellate review during the state post-conviction relief proceeding
     was untimely. (Doc. 28 at 7–10 (citing Geotis v. Elliot, 18 Fed. App’x 494, 495 (9th Cir.
24   2001)).) The Magistrate Judge, instead, concluded that these grounds were procedurally
     defaulted because Petitioner waived them by failing to raise them on direct appeal.
25
     Respondents do not object to the Magistrate Judge’s ruling on these issues. The Court
26   notes that under either theory, the claims remained procedurally defaulted. As discussed
     infra, this Court also concludes that the claims are procedurally defaulted.
27
            3
              The Court’s references to page numbers of cited filings correlate to the page
28   number assigned by the Court’s electronic filing system (CM/ECF) that appears at the top
     of each page of the document.

                                                  -2-
 1   ineffective assistance of counsel claims on direct appeal on the advice of counsel.
 2   Petitioner asserts that this failure should be excused due to his counsel’s erroneous advice.
 3   Finally, Petitioner asserts that his claims are meritorious.
 4   II.      Standard of Review
 5            This Court “may accept, reject, or modify, in whole or in part, the findings or
 6   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district
 7   judge must review the magistrate judge’s findings and recommendations de novo if
 8   objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121
 9   (9th Cir. 2003) (en banc) (emphasis in original). District courts are not required to conduct
10   “any review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn,
11   474 U.S. 140, 149 (1985). See also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Reyna-
12   Tapia, 328 F.3d at 1121.
13   III.     Discussion
14            A.    Grounds One, Three, Four, Six, Seven, and a portion of Ground Eight
                    are procedurally defaulted
15
            As Petitioner does not challenge the Magistrate Judge’s determination that Grounds 1,
16
     3, 4, 6, 7 and part of Ground 8 are procedurally defaulted, these claims are precluded from
17
     federal habeas review unless Petitioner is able to show cause and prejudice to excuse the
18
     default or a fundamental miscarriage of justice. As discussed infra, Petitioner fails to make
19
     these showings.
20          B.    Ground Two is procedurally defaulted because Petitioner failed to
                  properly raise it during the post-conviction relief proceeding
21
            In Ground 2, Petitioner asserts that trial counsel, Stuart DeHaan, was ineffective due
22
     to a conflict of interest, and because counsel did not meet with Petitioner, file motions,
23
     challenge video and audio evidence, call a “star” witness to testify at trial, prepare for trial,
24
     or present a sufficient defense.4 Petitioner contends that the conflict between himself and
25
     DeHaan arose when DeHaan was originally appointed to represent Petitioner and Petitioner
26
27
28            4
             Petitioner asserts other instances of ineffective assistance of counsel in Grounds 5
     and 8, which the Magistrate Judge addressed on the merits.

                                                   -3-
 1   opted to hire different counsel because he was dissatisfied with DeHaan’s performance.
 2   (Doc. 11 at 39; see also Doc. 11 at 51.) When Petitioner’s retained counsel later withdrew,
 3   DeHaan was once again appointed to represent Petitioner. (Doc. 11 at 39.) Petitioner
 4   claims that his earlier “fir[ing]” of DeHaan “caused a major conflict” resulting in DeHaan’s
 5   alleged ineffective representation. (Id.) Petitioner also asserts that after DeHaan was
 6   reappointed, the trial court denied Petitioner’s motion for appointment of new counsel. (Id.
 7   at 39, 44–46.)
 8       In his PCR Petition, Petitioner claimed that he and defense counsel “had a conflict and
 9   both Defendant and attorney explained this to the Court. Court would not change counsel.”
10   (Doc. 19 at 41.) Petitioner also mentioned the conflict5 when asserting that counsel was
11   ineffective because he “did nothing to prepare for this case (ie) investigate, interview
12   witnesses, visit the Defendant, or file appropriate motions” from July 2014 through March
13   of 2015. (Id. at 57.) Elsewhere in his PCR Petition, Petitioner asserted that defense counsel
14   was ineffective because he did not interview a “star” witness (id. at 41), did not file motions
15   challenging the grand jury’s proceedings (id. at 48), and waived time without consulting
16   Petitioner. (Id. at 53.)
17       The PCR court held that Petitioner’s claim of a conflict with defense counsel was
18   waived and, thus, precluded from review because Petitioner did not raise it on direct appeal.
19   (Doc. 22-3 at 3.) The PCR court also found that Petitioner failed to establish ineffective
20   assistance of counsel under Strickland v. Washington, 466 U.S. 668 (1984). (Id. at 2–5.)
21   In his petition for appellate review during the PCR proceeding, Petitioner argued, pertinent
22   to Ground 2, that counsel was ineffective because he failed to interview a star witness and
23   counsel had a conflict. (Doc. 23 at 6.) Elsewhere in the petition for review when discussing
24   the trial court’s denial of his request for new counsel, Petitioner referred to a “total
25   breakdown in communications” between counsel and himself. (Id. at 9.)
26       The Magistrate Judge described Ground 2 as asserting only “that trial counsel was
27
            5
             Petitioner described the alleged conflict as arising from his decision to retain
28   counsel because DeHaan “was either overwhelmed with other cases or just simply ignored
     the Defendant in the instant case.” (Doc. 19 at 56.)

                                                  -4-
 1   ineffective due to a conflict of interest.” (Doc. 28 at 11.) The Magistrate Judge stated that
 2   the PCR court “concluded that the claim was not subject to review because Turner was
 3   obligated to raise it on direct appeal.” (Id.) The Magistrate Judge determined that “[t]he
 4   state court’s reliance on Arizona’s procedural rule barring post-conviction relief for claims
 5   that could have been raised on direct appeal but were not constitutes an independent and
 6   adequate ground barring federal review.” (Id. at 11–12.) Therefore, the Magistrate Judge
 7   concluded that Ground 2 was procedurally defaulted. (Id.)
 8       “Arizona courts treat conflict of interest claims as a species of ineffective assistance
 9   of counsel claims.” Murdaugh v. Ryan, 724 F.3d 1104, 1123 (9th Cir. 2013) (citing State
10   v. Jenkins, 148 Ariz. 463, 715 P.2d 716, 718–19 (1986) (en banc)). Because “Arizona law
11   only permits defendants to bring ineffective assistance of counsel claims in Rule-32 post-
12   conviction review proceedings,” Petitioner’s Ground 2 claim is not procedurally defaulted
13   for failure to raise the claims on direct appeal. Id.; see also State of Arizona v. Tucker, 205
14   Ariz. 157, 163–64, 68 P.3d 110, 116–17 (2003). In other words, Petitioner’s counsel
15   correctly advised that Petitioner was not required to raise on direct appeal his Ground 2
16   claims of ineffective assistance of counsel.
17       To exhaust Ground 2, Petitioner was required to present his claims to the trial court in
18   a PCR petition and, thereafter, to the Arizona Court of Appeals in a petition for review.
19   See Castillo v. McFadden, 399 F.3d 993, 998 n.3 (9th Cir. 2005). Petitioner’s petition for
20   review filed with the appellate court did not assert the same instances of ineffective
21   assistance he now alleges in Ground 2. Petitioner argued only in his petition for appellate
22   review that he and counsel “had a conflict” and that counsel was ineffective for failing to
23   interview the state’s star witness (Doc. 23 at 6); he did not argue that counsel was
24   ineffective for failing to call that witness to testify as he argues in Ground 2. Nor did he
25   argue in his petition for review that counsel failed to file appropriate motions, challenge
26   video and audio evidence, prepare for trial, or present a sufficient defense. The assertion
27   of a claim of a constitutional violation based on one set of facts presented to the state courts,
28   does not exhaust other claims alleging violation of the same constitutional provision based


                                                    -5-
 1   on different facts that were not presented to the state courts. See Moormann v. Schriro,
 2   426 F.3d 1044, 1056–57 (9th Cir. 2005) (new allegations of ineffective assistance of
 3   counsel not previously raised before the state court cannot be addressed on habeas review);
 4   Date v. Schriro, 619 F.Supp. 2d 736, 788 (D. Ariz. 2008) (“Ineffective assistance claims
 5   different from those presented to the state courts are precluded from consideration on
 6   habeas corpus review. . . . Petitioner’s assertion of a claim of ineffective assistance of
 7   counsel based on one set of facts, does not exhaust other claims of ineffective assistance
 8   based on different facts.”). Petitioner’s Ground 2 claims are procedurally defaulted because
 9   the time to present them to the Arizona Court of Appeals has expired. See Ariz. R. Crim.
10   P. 32.9(c); see also Miloni v. Schriro, No. 03–1025, 2006 WL 1652578, at * 5 (D. Ariz.
11   2006) (collecting cases holding that Arizona courts consistently apply Rule 32.9 governing
12   time for filing petition for review).6
13
            6
              Even if Petitioner exhausted his claim that counsel had a conflict, that claim fails
14   on the merits because Petitioner cannot establish that counsel “actively represented
     conflicting interests” and his performance was defective as a result of the conflict. Cuyler
15   v. Sullivan, 446 U.S. 335, 350 (1980); see also Mickens v. Taylor, 535 U.S. 162, 175
     (2002). In addressing claims of actual conflict of interest, “the Supreme Court cases make
16   clear, that . . . [courts are concerned] about legal conflicts of interest—an incompatibility
     between the interests of two of a lawyer’s clients, or between the lawyer’s own private
17   interest and those of the client.” Plumlee v. Masto, 512 F.3d 1204, 1210 (9th Cir. 2008)
     (client’s subjective distrust of his attorney does not create a conflict of interest entitling
18   him to new counsel); Stenson v. Lambert, 504 F.3d 873, 886 (9th Cir. 2007) (a
     disagreement about trial strategy does not constitute a conflict of interest). Petitioner
19   alleges only that he had previously opted to retain other counsel because he was unhappy
     with DeHaan’s initial performance, he does not cite any instance of legal conflict. See id.
20           Moreover, even if an actual conflict existed, Petitioner cannot establish prejudice
     under Strickland. See United States v. Walter-Eze, 869 F.3d 891, 907 (9th Cir. 2017) (in
21   cases where an actual conflict exists unrelated to joint representation, defendant must
     establish prejudice under Strickland). The standard for prejudice is a reasonable
22   probability that but for counsel’s error the result would have been different. Strickland,
     466 U.S. at 694. Petitioner asserts that defense counsel failed to call a witness at trial “who
23   claimed to have seen everything.” (Doc. 11 at 39–40.) Petitioner contends the witness’s
     testimony “may have been helpful to the Petitioner but was never called upon to testify.
24   The Petitioner told deputies upon questioning that he was not driving the vehicle. That
     witness could have proved the Petitioner[’]s innocence.” (Id.) Speculation about what a
25   witness “could have said is not enough to establish prejudice.” Grisby v. Blodgett, 130
     F.3d 365, 373 (9th Cir. 1997); see also Shah v. United States, 878 F.2d 1156, 1161 (9th
26   Cir. 1989) (cursory allegations that are purely speculative cannot support a claim of
     ineffective assistance of counsel); United States v. Ashimi, 932 F.2d 643, 650 (7th Cir.
27   1991). (“[E]vidence about the testimony of a putative witness must generally be presented
     in the form of actual testimony by the witness or on affidavit. A defendant cannot simply
28   state that the testimony would have been favorable; self-serving speculation will not sustain
     an ineffective assistance claim.”).

                                                  -6-
 1          C.     Petitioner fails to establish actual innocence to excuse procedural default
 2          A petitioner may be able to overcome a procedural default by making a sufficient
 3   showing of actual innocence. See Schlup v. Delo, 513 U.S. 298, 316 (1995) (“[I]f a
 4   petitioner . . . presents evidence of innocence so strong that a court cannot have confidence
 5   in the outcome of the trial unless the court is also satisfied that the trial was free of
 6   nonharmless constitutional error, the petitioner should be allowed to pass through the
 7   gateway and argue the merits of his underlying claims.”). To satisfy the standard for
 8   “actual innocence,” a habeas petitioner “must establish that, in light of new evidence, ‘it is
 9   more likely than not that no reasonable juror would have found petitioner guilty beyond a
10   reasonable doubt.’” House v. Bell, 547 U.S. 518, 536–37 (2006) (quoting Schlup, 513 U.S.
11   at 327). To revive a claim under Schlup, a petitioner’s claim of innocence must be “truly
12   extraordinary.” Id. (internal quotation marks and citation omitted).
13          Petitioner’s entry of a not-guilty plea and professions of “innocence with every
14   appeal and motion to reconsider . . .” (Doc. 29 at 8), do not suffice to overcome the
15   procedural bar. Petitioner fails to support his claim of innocence with any new evidence.
16   Nor does he argue how the jury would have reached a different result. Petitioner’s
17   assertions of innocence do not overcome the procedural default. See Thomas v. Goldsmith,
18   979 F.2d 746, 750 (9th Cir. 1992) (“[B]are allegations, unsupplemented by evidence, do
19   not tend to establish . . . actual innocence sufficiently for the court to ignore . . . [a
20   procedural] default.”), abrogated in part on other grounds by Dist. Atty’s Office v.
21   Osborne, 557 U.S. 52, 68 (2009).
22          D.     Petitioner fails to establish cause and prejudice to excuse procedural
23                 default
24          A federal court may review a procedurally defaulted claim if the petitioner shows

25   “cause and prejudice” for the failure to present the constitutional issue to the state court.

26   Coleman v. Thompson, 501 U.S. 722, 750 (1991). Generally, “cause” for a procedural

27   default exists if the petitioner can demonstrate that “some objective factor external to the

28   defense impeded” a petitioner’s efforts to comply with the State’s procedural rule. Murray



                                                 -7-
 1   v. Carrier, 477 U.S. 478, 488 (1986); accord Coleman, 501 U.S. at 753. “Prejudice” is
 2   actual harm resulting from the alleged constitutional error or violation. Vickers v. Stewart,
 3   144 F.3d 613, 617 (9th Cir. 1998). Prejudice need not be addressed if a petitioner fails to
 4   show cause. Thomas v. Lewis, 945 F.2d 1119, 1123 n.10 (9th Cir. 1991).
 5          Petitioner contends that his procedural default was caused by ineffective assistance
 6   of appellate counsel. Petitioner asserts that he requested appellate counsel “to raise the
 7   issue of ineffective counsel in his [d]irect [a]ppeal. Counsel’s response to Petitioner was
 8   that ineffectiveness was not an appealable issue under . . . Rule 31. The same reply was
 9   given pertaining to the illegally obtained evidence, and the video.” (Doc. 29 at 8; see also
10   Doc. 29-1 at 18.) Petitioner’s argument appears to address Ground 1 concerning illegal
11   seizure of evidence and Ground 2’s ineffective assistance of counsel claim. Petitioner’s
12   argument is unavailing.
13          Petitioner’s claim that appellate counsel caused the procedural default of Ground 1
14   fails because Petitioner did not raise a claim of ineffective assistance of appellate counsel
15   before the PCR court. To rely on ineffective assistance of appellate counsel to excuse a
16   procedural default, the claim of ineffective assistance of appellate counsel must have been
17   fairly presented to the state court. See Edwards v. Carpenter, 529 U.S. 446, 451–54 (2000)
18   (An allegation of ineffective assistance of counsel as cause for procedural default “is itself
19   an independent constitutional claim” and is subject to the same exhaustion requirement as
20   other habeas claims). Petitioner never presented the state court with a claim that appellate
21   counsel was ineffective for failing to raise a claim that evidence was illegally seized.7
22          As discussed above, appellate counsel was correct that Petitioner’s claims of
23   ineffective assistance of counsel alleged in Ground 2 must be raised on collateral review.8
24
25          7
              To the extent Petitioner is blaming appellate counsel for failing to raise any other
     procedurally defaulted claims on direct appeal, the Court notes that Petitioner never
26   presented the state court with a claim that appellate counsel was ineffective for failing to
     raise any of his procedurally defaulted claims.
27
            8
              To the extent that Ground 2 involved a claim that the trial court erred regarding
28   the alleged conflict with defense counsel, Petitioner makes no showing that appellate
     counsel gave him any advice about such a claim.

                                                 -8-
 1   Appellate counsel did not represent Petitioner during the PCR proceeding. The procedural
 2   default of those claims occurred not because of appellate counsel, but because Petitioner
 3   failed to exhaust them. Therefore, Petitioner cannot rely on appellate counsel’s alleged
 4   ineffectiveness to excuse his procedural default.
 5          E.     Ground Five and part of Ground Eight are without merit
 6       Petitioner’s Objection does not challenge the Magistrate Judge’s conclusion that
 7   Ground 5 and parts of Ground 8 are without merit. The Court will adopt the Report and
 8   Recommendation as to these claims.
 9          F.     Denial of Certificate of Appealability
10          Before Petitioner can appeal this Court’s judgment, a certificate of appealability
11   (COA) must issue. See 28 U.S.C. §2253(c); Fed. R. App. P. 22(b)(1); Rule 11(a) of the
12   Rules Governing Section 2254 Cases. “The district court must issue or deny a certificate
13   of appealability when it enters a final order adverse to the applicant.” Rule 11(a) of the
14   Rules Governing Section 2254 Cases. Pursuant to 28 U.S.C. § 2253(c)(2), a COA may
15   issue only when the petitioner “has made a substantial showing of the denial of a
16   constitutional right.” The court must indicate which specific issues satisfy this showing.
17   See 28 U.S.C. §2253(c)(3). With respect to claims rejected on the merits, a petitioner “must
18   demonstrate that reasonable jurists would find the district court’s assessment of the
19   constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
20   For procedural rulings, a COA will issue only if reasonable jurists could debate whether
21   the petition states a valid claim of the denial of a constitutional right and whether the court’s
22   procedural ruling was correct. Id. Applying these standards, the Court concludes that a
23   certificate should not issue, as the resolution of the petition is not debatable among
24   reasonable jurists.
25   IV. CONCLUSION
26          IT IS ORDERED THAT:
27      1. The Report and Recommendation (Doc. 28) to deny and dismiss the Amended
28          Petition is ADOPTED for the reasons stated in this Order.


                                                   -9-
 1   2. Petitioner’s Objection to the Report and Recommendation (Doc. 29) is
 2      OVERRULED.
 3   3. Petitioner’s Amended Petition for Writ of Habeas Corpus (Doc. 11) is DENIED
 4      AND DISMISSED WITH PREJUDICE.
 5   4. A certificate of appealability is DENIED.
 6   5. The Clerk of the Court shall enter judgment accordingly and close the file in this
 7      matter.
 8      Dated this 5th day of November, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           - 10 -
